DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew T. Waters on 2/4/22. Support for amendment below is found in claim 6 and figs. 3A-3B of original specification.
The application has been amended as follows (the underlined portion is added, the 
Amendment to Claims
In Claim 1, amend lines 8-10:
Claim 1. A method of preparing a vehicle component comprising… 
wherein the metal reinforcement comprises a stack of two or more metal layers, the two or more metal layers are ultrasonically welded to each other, 
wherein before ultrasonic welding, the entire metal reinforcement is arranged in a pre-formed depression present in the metal blank,

wherein the metal reinforcement layer has a bottom surface, and…
In Claim 7, change dependency to claim 1:
Claim 7. The method according to claim 1,… 

Cancel claims 6 and 16-20.

Reasons for Allowance
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, alone or in combination, fails to teach or suggest recited steps of ultrasonic welding a metal reinforcement comprising a stack of two or more metal layers, wherein before ultrasonic welding, the entire metal reinforcement is arranged in a pre-formed depression present in the metal blank, wherein an entire bottom surface of the metal reinforcement forms a continuous bond and then subsequently deforming the composite blank to form a vehicle component as claimed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636. The examiner can normally be reached on Monday-Friday approximately 8am~5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVANG R PATEL/
Primary Examiner, AU 1735